Citation Nr: 1236892	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-32 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by painful joints, claimed as rheumatoid arthritis.

2.  Entitlement to service connection for a psychiatric disability, to include as caused or aggravated by a joint disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1961 to September 1964.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2005 and April 2006 rating decisions of the Department of Veterans Affairs Regional Offices (ROs) in Columbia, S.C. and Montgomery, Alabama.  The latter RO certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a hearing held before the undersigned Acting Veterans Law Judge in June 2011.  In September 2011, the Board remanded these claims to the RO for additional action.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

These claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claims on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, in September 2011, the Board remanded this claim to the RO with instructions to afford the Veteran VA examinations.  The purpose of the examinations was to obtain medical opinions addressing whether the Veteran's joint complaints and psychiatric disabilities were related to his active service.  On Remand, by letter dated September 2011, the RO attempted to comply by informing the Veteran that the nearest VA medical facility would be contacting him to schedule such examinations and noting the consequences of any failure to report to the examinations.

According to a computerized printout from the RO, the Veteran failed to report to these examinations, scheduled for October 6, 2011.  There is, however, no notification letter in the claims file informing the Veteran of the date of the examinations.  It is thus unclear whether the VA facility ever contacted the Veteran, including by letter or any other means.  Regardless, medical opinions are still needed before the Board can determine whether the claimed disabilities are related to the Veteran's active service.

At this point, the claims file includes favorable evidence in support of these claims.  Unfortunately, however, this evidence is not sufficient to grant the claims.  With regard to the claimed joint pain, the record includes: a June 1963 report of childhood arthritis in the left knee (Veteran provided this medical history on his second enlistment examination); a September 1963 clinical note reflecting in-service treatment for periodically swollen and sore feet and toes and a diagnosis of questionable arthritis; a letter from W.H. indicating that, in 1964, she accompanied the Veteran to his family doctor's office, where he received a "gold shot" in his left knee for what the doctor purportedly said was rheumatoid arthritis; the Veteran's statements describing continuity of joint pain since service; post-service medical evidence confirming treatment for joint pain, variously diagnosed; and a VA examiner's November 2004 opinion relating the joint pain to the Veteran's active duty.  

This opinion includes no rationale or discussion of pertinent medical records and instead focuses on whether the Veteran actually has rheumatoid arthritis, or joint pain due to seronegative spondylarthropathy, reactive arthritis, or migratory polyarthropathy.  The record is clear that the Veteran has joint pain, which reportedly first manifested in childhood, however diagnosed.  An opinion is still needed regarding whether and why any current disorder manifested by such pain is related to the Veteran's active service.  

With regard to the claimed psychiatric disability, the record includes: service treatment records showing that the Veteran went AWOL in 1964; a hospital's August 1964 reference to a note from the Veteran's family physician (actual note not in the claims file) indicating that the Veteran possibly had schizophrenia or emotional instability with suicidal tendencies secondary to polio-induced cerebral damage at age 4; a September 1964 diagnosis of severe, emotionally unstable personality; post-service treatment records showing treatment for variously diagnosed psychiatric disabilities; and an opinion indicating that the Veteran's major depression dates back to service and has been exacerbated by his intense arthritic pain.  

Again, this opinion includes no rationale or discussion of pertinent medical records.  A more comprehensive opinion is therefore needed. 

Second, during his June 2011 hearing, the Veteran testified that he had been seeing Dr. Ashley, a private physician, for arthritis for in excess of 10 years, possibly as long as 30 years.  Although the Veteran indicated that he had never discussed with Dr. Ashley the possibility of his arthritis being related to service, records of this treatment are pertinent to both claims being remanded, particularly to the assertion that the Veteran's chronic pain is aggravating his major depression.  They should thus be secured on remand.  

Third, also during his hearing, the Veteran discussed the individual he allegedly found hanging during service, an incident he claims led to the development of posttraumatic stress disorder.  In an initial stressor statement, he provided the individual's surname as "[redacted]" and the date of death as 1962 or 1963.  During the hearing, however, the transcriber noted the surname as [redacted], suggesting that the Veteran was pronouncing it differently than his initial spelling indicates.  

In February 2010, after attempting to verify the death of an individual named "[redacted]", the RO received a response that there were no records in the 1962 casualty data of any [redacted], or variant thereof.  It appears that the 1963 casualty data were not searched.  Given this fact, another attempt at verification should be made, one that involves a search of 1963 casualty data and the surnames "[redacted]" and "[redacted]" and any variant thereof.

The Board REMANDS these claims for the following action:

1.  After obtaining any necessary authorization, secure and associate with the claims file records of the Veteran's treatment by Dr. Ashley for the past 10 to 30 years.  

2.  Request JSRRC to review the 1963 Department of Defense casualty data for the purpose of corroborating the death of a Mr. [redacted] or [redacted], or variant thereof, secondary to hanging.

3.  Transfer the Veteran's claims file to a VA examiner specialized in arthritis for an opinion in support of the claim for service connection for a disability manifested by joint pain.  Ask the examiner to take the following action:

a.  Review the claims file, including the June 1963 report of enlistment examination, the September 1963 clinical note, the written and oral statements of the Veteran and W.H, and the VA examiner's November 2004 opinion, and indicate in writing in your report that you did so;  

b.  List all pertinent medical history, including joint complaints prior to, during and since service; 

c.  Indicate whether the Veteran has a disability manifested by joint pain (actual characterization of disability is not necessary if the record is unclear); 

d.  Opine whether such disability is related to service (first manifested in service); 

e.  If not, opine whether such disability preexisted service and worsened therein beyond its natural progress; 

f.  Provide detailed rationale, with specific references to the record, for all opinions expressed; and   

g.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Transfer the Veteran's claims file to a VA examiner specialized in psychiatry for an opinion in support of the claim for service connection for a psychiatric disability.  Ask the examiner to take the following action:

a.  Review the claims file, including the August 1964 reference to a note from the Veteran's family physician, all other service treatment records, the September 1964 diagnosis, post-service treatment records showing treatment for variously diagnosed psychiatric disabilities, and the opinion indicating that the Veteran's major depression dates back to service and has been exacerbated by his intense arthritic pain.  

b.  List all pertinent medical history, including mental health complaints prior to, during and since service; 

c.  Opine whether the Veteran's psychiatric disability is related to service (first manifested in service); 

d.  If not, opine whether such disability preexisted service and worsened therein beyond its natural progress; 

e.  If not, opine whether the Veteran's joint pain aggravates such disability; 

f.  Provide detailed rationale, with specific references to the record, for all opinions expressed; and   

g.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Review each medical opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction/addendum opinion.

6.  Readjudicate the claims based on all of the evidence of record.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


